EXHIBIT 10.29
[LETTERHEAD OF ABITIBIBOWATER INC.]
February 7, 2011
John Lafave
Re: Employment agreement between John Lafave and AbitibiBowater Inc.
Dear John,
This letter will serve to confirm your new position of Senior Vice President,
Pulp and Paper Sales and Marketing in the post-emergence AbitibiBowater Inc.
The terms and conditions of your employment are as follows:

     
Location:
  Montreal, Quebec, Canada
 
   
Effective date:
  January 17, 2011
 
   
Compensation:
  Your annual base salary will be US$300,000.
 
   
Short-Term Incentive Plan (STIP):
  You will be eligible to participate in a short-term incentive plan for the
year 2011, with a target level of 100% of base salary. Please refer to the
documentation enclosed.
 
   
Long-Term Incentive Plan (LTIP):
  You will be eligible to participate in the Company’s long-term incentive plan
and to receive grants under such plan, as determined by the Board of Directors
from time to time, at its discretion. For 2011, you will be eligible to an
annual grant equivalent to 125% of your annual base salary. The LTIP plan will
be available shortly.

Other benefits:
As per policy, you will maintain participation in various benefit plans such as
group insurance. You will be entitled to 5 weeks of vacation per year as of the
2011 calendar year.

 



--------------------------------------------------------------------------------



 



Defined Contributions (DC) retirement program for executive employees:
As regards pension benefits, you will continue to participate in the new
Company’s defined contributions (DC) retirement program for executive employees
at the following levels of contribution:

      Employee     Contributions   Company Contributions 5% of eligible
earnings*   20.5% of eligible earnings

 

*   Up to the US compensation limit

Please refer to the documentation enclosed.

Perquisite allowance:   You will be eligible for a perquisite allowance of
US$12,000 per year as well as a complete annual medical examination.

Severance:
You will be covered by the Company’s severance policy for the Chief Executive
Officer and his direct reports. Pursuant to this policy, you will be entitled to
six weeks of eligible pay per year of continuous service, with a minimum of
52 weeks and up to a maximum of 104 weeks. For a period of 12 months following a
“change in control”, the severance pay is available in the event of involuntary
termination or voluntary termination for a “good reason”. The emergence of the
Company from creditor protection and all related transactions will not
constitute a change in control for the purpose of this policy. Please refer to
the documentation enclosed.
Prior agreements:
As previously communicated, all your pre-emergence management agreements with
the Company have been repudiated as of the date of emergence.

 



--------------------------------------------------------------------------------



 



We are excited about the outlook of the newly emerged company and look forward
to your continued leadership.
/s/ Richard Garneau
Richard Garneau
President and Chief Executive Officer
To indicate your acceptance of this employment offer, please sign in the space
provided below and return an original to Julie McMahon by February 14, 2011.
I have read the present employment agreement and hereby accept the terms and
conditions of my employment contract with AbitibiBowater Inc. as described
herein.

      /s/ John Lafave   February 14, 2011
 
John Lafave    

Enclosures

 